Day, J.
1. practice; certificate of judge. After the term at which the cause was tried, the trial judge executed a certificate as follows: “Whereas, at a trial of the above entitled cause before the court at the February Term (1877) thereof, it was by the parties understood with the court that the said cause did embrace or involve in its determination questions of law upon which it is desirable to have the opinion of the Supreme Court; and, whereas, the said certificate has not been filed or is missing' therefrom: Now, therefore, upon the application of defendant, as in accordance with the facts of said cause, I D. S. Wilson, judge of said court, and trial judge of said cause, do give this my certificate, as of the -date of the trial of said cause, that said cause involves in its determination questions of law upon which it is desirable to have the opinion of the Supreme Court.” This certificate does not state that a cer*53tificate was given by tbe trial judge at the term at which the cause was tried, which has been lost, and that this certificate was given in lieu thereof. We can only infer that the certificate referred to was not filed or is missing because none had been given. The proper certificate must be made by the trial judge at the term at which the cause is tried. Hershfield & Mitchell v. First National Bank of Grinnell, 39 Iowa, 699; Lomax v. Fletcher & Holt, 40 Iowa, 705.
The appeal must be
Dismissed.